Citation Nr: 1134180	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in the 10 percent evaluation currently assigned for low back strain with degenerative spur at L4.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from November 1971 to February 1986.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the RO which denied, in part, an increased rating for the Veteran's low back disability.  A videoconference hearing before the undersigned was held in April 2009.  The Board remanded the appeal for additional development in July 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's low back disability has been manifested by chronic pain with forward flexion in excess of 60 degrees and combined range of motion greater than 120 degrees; functional loss of use due to pain or during flare-ups to a degree commensurate with the criteria for a higher evaluation is not demonstrated, nor is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for low back strain with degenerative spur at L4 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5243 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2005, and October 2008.  The claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in December 2009.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA and private medical records were obtained and associated with the claims file.  Additional records were also received from the Social Security Administration (SSA) in September 2009, and associated with the claims file.  In addition, the Veteran was examined by VA twice during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2009.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Factual Background & Analysis

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's testimony at the videoconference hearing in April 2009, the VA and private treatment records from 2005 to the present, and the findings from the two VA examinations conducted during the pendency of this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic low back pain, difficulty standing for more than 15 minutes, and can not bend over to tie his shoes, and believes that the 10 percent evaluation currently assigned does not adequately reflect the severity of his disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's service-connected lumbar spine disability is rated 10 percent disabling under Diagnostic Code (DC) 5243.  The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula, a 20 percent rating is warranted, in pertinent part, when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Under DC 8520, mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating, moderate incomplete paralysis is assigned a 20 percent rating, and a 40 percent evaluation is assigned for moderately severe incomplete paralysis.  Complete paralysis is where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  DC 8520.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  

The Veteran was examined for his low back disability by VA twice (September 2005 and October 2009), and was seen by VA on an outpatient basis on numerous occasions during the pendency of this appeal.  The record also showed that the Veteran was treated by a private physician on several occasions up until January 2005.  The Veteran's complaints and the pertinent clinical and diagnostic findings were not significantly different on any the medical reports of record.  The Veteran reported chronic low back pain on prolonged standing, walking or sitting and needs assistance to tie his shoes.  

In this case, active forward flexion of the Veteran's lumbosacral spine was to no less than 80 degrees, albeit with pain on the two VA examinations during the pendency of this appeal.  Extension, right and left lateral flexion, and rotation was to 25 degrees when examined in September 2005, and to 30 degrees in those specific modalities on the most recent examination in October 2009, except for extension - which was to 20 degrees.  

When examined by VA in September 2005, the Veteran reported that prolonged standing or sitting caused his back problems to flare-up.  The Veteran reported that his back symptoms had been aggravated by the two hour drive to the examination, and said that it took him five minutes just to get out of the car because of muscle spasm.  When his back flares up, as on that day, he said that it lasts all day, and described his current level of pain as a nine on a scale of zero to 10.  On examination, the Veteran walked fairly well and gracefully without any limp or instability.  The Veteran was obese and the muscles in his back and shoulders were tender, though the muscles in the middle back area were not tender.  He had good monofilament and vibratory sensation, and good deep tendon reflexes in the lower extremities.  He could walk across the room, back up against the wall and have four point contact with the wall with no discomfort.  The examiner noted that the Veteran's range of motion and pain actually improved on repetitive motion, and that his forward flexion was to 90 degrees (from 80 degrees) after repetitive motion.  X-ray studies were within normal limits and showed no evidence of compression fractures or spondylolisthesis.  

When examined by VA in October 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings on examination.  The Veteran reported chronic, sharp low back pain on a daily basis but denied any radiating pain or flare-ups of pain, stating that his pain was constant and daily.  He said he could walk from 1/4 mile to a mile, but could not stand for more than 20 minutes or perform any strenuous physical activates because of back pain, and was unable to lift more than 25 pounds.  On examination, there was some guarding and tenderness, but no muscle spasm, atrophy or weakness.  Strength was 5/5 in the hips, knee, ankles, and great toes, muscle tone was normal, sensation was intact, and deep tendon reflexes were 2/2 throughout the lower extremities.  The examiner noted that there was pain on repetitive motion, but no additional limitation of motion.  X-ray studies revealed mild degenerative disc disease and spondylosis from L1-L3 and minimal at the L4-5 level, and mild degenerative facet joints on the left from L1-L4 and bilaterally at L5-S1.  

The evidentiary record also includes numerous private treatment notes from 1998 to 2005, and VA treatment notes from 2004 to the present.  Those records showed treatment for various maladies, including intermittent low back pain, sometimes associated with kidney stones.  Significantly, however, the reports did not include any range of motion measurements.  The Veteran's complaints and the examiner's assessments were consistent with the reported complaints on the VA examination reports.  

In this case, the objective medical evidence of record shows that the Veteran has good range of motion of the lumbar spine, no muscle spasm, atrophy, or neurological symptoms.  Limitation of forward flexion of the thoracolumbar spine was to no less than 80 degrees with the most severe combined range of motion to no less than 205 degrees (September 2005 VA examination).  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's lumbar spine disability equates to no more than a 10 percent evaluation.  

The evidence does not show, nor does the Veteran claim to have had any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) at anytime during the pendency of this appeal.  Other than chronic pain, the objective medical evidence does not show any neurological impairment or any bowel or bladder problems.  Thus, a rating in excess of 10 percent based on incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's low back disability under the orthopedic rating criteria and applicable neurologic rating criteria.  

In this regard, there was no evidence of any associated weakness, sensory loss, or muscle atrophy in his back or lower extremities when examined by VA, or reported on any of the private treatment records during the pendency of this appeal.  Based on the clinical and diagnostic evidence of record, the Board does not find that the evidence shows clinically significant symptoms compatible with sciatic neuropathy associated with the Veteran's lower back at any time during the pendency of this appeal.  Therefore, a compensable evaluation is not warranted under any of the applicable rating codes pertaining to the radicular groups involving the lumbosacral spine discussed above.  38 C.F.R. § 4.124a; DCs 8520, 8620, 8720.  As such, consideration of separately evaluating and combining the neurologic and orthopedic manifestations of the Veteran's low back disability would not result in a higher rating.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

In this regard, the Board observes that under the Rating Schedule, the general rating formula provides that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Other than the Veteran's report of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria necessary for an evaluation in excess of 10 percent.  

Moreover, the question of functional loss due to pain and other related factors was specifically addressed by the VA examiner in October 2009.  While the Veteran had pain and decreased motion of the thoracolumbar spine, the examiner found no additional functional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  Further, there is no evidence of muscle spasm, weakness, or atrophy.  

The Court has held that, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the VA examinations during the pendency of this appeal showed no muscle weakness, atrophy or neurological impairments and the range of motion demonstrated is specifically contemplated by the rating schedule.  In light of the clinical findings of record, the Board finds that an increased evaluation for the low back disability based on additional functional loss due to the factors set forth above is not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his low back disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 10 percent.  Accordingly, the Board finds that the 10 percent evaluation assigned for the lumbar spine disability accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this regard, the Board notes that the Veteran's does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected low back disability, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  

Moreover, the Board finds that the manifestations of the Veteran's low back disability are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran's claim for a TDIU was denied by the RO in September 2005, and he did not appeal that decision.  While the Veteran testified that has been unemployed and disabled for SSA purposes since December 2005, in part, because of his low back disability, the evidentiary record showed that he has several other nonservice-connected disabilities including cervical spine disability, hypertension, asthma, and psychiatric problems that impact negatively on his employability.  Moreover, for the reasons discussed above, the Veteran's service-connected low back disability is not shown to cause more than mild to moderate impairment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An increased rating for low back strain with degenerative spur at L4 is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


